UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. JINMIMI NETWORK INC. (Exact name of registrant as specified in Charter) NEVADA 333-156950 20-4281128 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 6G, West Building, Changxing Plaza Changxing Rd, Nanshan District Shenzhen, Guangdong, 518051 P.R. China (Address of Principal Executive Offices) + 86 (755) 8340-6503 (Issuer Telephone number) Indicate by check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNox State the number of shares outstanding of each of the issuer’s classes of common equity, as ofAugust 12, 2010: 24,000,000 shares of Common Stock. JINMIMI NETWORK INC. FORM 10-Q June 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 Quantitative and Qualitative Disclosures About Market Risk 28 Item 4T. Controls and Procedures 28 PART II OTHER INFORMATION Item 1 Legal Proceedings 28 Item 1A Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. (Removed and Reserved.) 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURE ITEM 1. FINANCIAL INFORMATION JINMIMI NETWORK INC. CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2010 (Stated in US Dollars)(Unaudited) JINMIMI NETWORK INC. CONTENTS PAGES REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTINGFIRM 1 CONSOLIDATED BALANCE SHEETS 2 – 3 CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME 4 –5 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7– 8 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 9– 22 ALBERT WONG & CO. CERTIFIED PUBLIC ACCOUNTANTS 7th Floor, Nan Dao Commercial Building 359-361 Queen’s Road Central Hong Kong Tel : 2851 7954 Fax: 2545 4086 ALBERT WONG B.Soc., Sc., ACA., LL.B., CPA(Practising) The board of directors and shareholders of Jinmimi Network Inc. (“the Company”) Report of Independent Registered Public Accounting Firm We have reviewed the accompanying interim consolidated balance sheets of Jinmimi Network Inc. as of June 30, 2010, and the related consolidated statements of income and comprehensive income, stockholders' equity and cash flows for the six-month periods then ended. These interim consolidated financial statements are the responsibility of the Company's management. We conducted our review in accordance with standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. Hong Kong, China
